 

Exhibit 10.1

 

EXECUTION VERSION

FIRST AMENDMENT

(Credit Agreement)

FIRST AMENDMENT, dated as of October 1, 2007 (this “Amendment”), to the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 30, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ARCH CAPITAL GROUP LTD., ARCH CAPITAL GROUP (U.S.) INC., various
DESIGNATED SUBSIDIARY BORROWERS party thereto, the LENDERS party thereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, THE BANK OF NEW YORK, as
Collateral Agent, BANK OF AMERICA, N.A. as Syndication Agent, and BARCLAYS BANK
PLC, THE BANK OF NEW YORK, WACHOVIA BANK, N.A., CAYLON, NEW YORK BRANCH,
CITIBANK, N.A., ING BANK N.V., LONDON BRANCH, and LLOYDS TSB BANK PLC, as
Documentation Agents.

W I T N E S S E T H :

WHEREAS, the Parent Borrower, the Designated Subsidiary Borrowers, the
Administrative Agent, the Syndication Agent, the Collateral Agent and the
Lenders are parties to the Credit Agreement;

WHEREAS, the Parent Borrower and the Designated Subsidiary Borrowers have
requested, and upon this Amendment becoming effective, the Required Lenders have
agreed, to amend certain provisions of the Credit Agreement upon the terms and
conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1.           DEFINITIONS


1.1.          DEFINED TERMS.   UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN
THE CREDIT AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN
THE CREDIT AGREEMENT.


1.2.          AMENDMENT OF SECTION 1.01 DEFINITIONS.   SECTION 1.01 IS HEREBY
AMENDED BY REPLACING THE DEFINITIONS OF “INDEBTEDNESS” WITH THE FOLLOWING
DEFINITIONS AND BY INSERTING AS APPROPRIATE IN ALPHABETICAL ORDER THE DEFINITION
OF “PREFERRED SECURITIES” WHICH SHALL MEAN:

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services, (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such property at such date of determination
(determined in good faith by the Parent Borrower) and (B) the amount of such
Indebtedness of such other

 


--------------------------------------------------------------------------------


 

person, (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations of such Person
under Interest Rate Protection Agreements, Hedging Agreements and Credit
Protection Agreements and (i) all reimbursement obligations of such Person in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  For the avoidance of doubt, Indebtedness shall not include
(u) trade payables (including payables under insurance contracts and reinsurance
payables) and accrued expenses in each case arising in the ordinary course of
business, (v) obligations of Regulation Insurance Companies with respect to
Policies, (w) obligations arising under deferred compensation plans of the
Parent Borrower and its Subsidiaries in effect on the date hereof or which have
been approved by the board of directors of the Parent Borrower, (x) obligations
with respect to products underwritten by Regulated Insurance Companies in the
ordinary course of business, including insurance policies, annuities,
performance and surety bonds and any related contingent obligations (y)
reinsurance agreements entered into by any Regulated Insurance Company in the
ordinary course of business and (z) Preferred Securities.

“Preferred Securities” shall mean, at any time, any preferred Equity Interests
(or capital stock) of such Person that has preferential rights with respect to
dividends or redemptions or upon liquidation or dissolution of such Person over
shares of common Equity Interests (or capital stock) of any other class of such
Person.


SECTION 2.           AMENDMENTS TO CREDIT AGREEMENT


2.1.          AMENDMENT OF SECTION 7.07 RESTRICTED PAYMENTS.  SECTION 7.07 IS
HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“The Parent Borrower will not declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its subsidiaries to purchase, redeem, retire, defease or otherwise acquire
for value any Equity Interests in Parent Borrower or to sell any Equity Interest
therein (each of the foregoing a “Dividend” and, collectively, “Dividends”)
unless no Default or Event of Default shall have occurred and be continuing at
the time of such Dividend or would result therefrom, except that the Parent
Borrower and its Subsidiaries may declare and pay cash Dividends with respect to
any Preferred Security issued by the Company or any of its Subsidiaries, if, at
the time of and after giving effect to such dividend, no Default under Sections
8.01, 8.04(a)(i), 8.04(b) or 8.05 shall have occurred and be continuing.”


SECTION 3.           MISCELLANEOUS


3.1.          EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
DATE (THE “FIRST AMENDMENT EFFECTIVE DATE”) OF RECEIPT BY THE ADMINISTRATIVE
AGENT OF COUNTERPARTS

 

2


--------------------------------------------------------------------------------


 


HEREOF DULY EXECUTED BY THE PARENT BORROWER, THE DESIGNATED SUBSIDIARY BORROWERS
AND LENDERS CONSTITUTING THE REQUIRED LENDERS.


3.2.          REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE LENDERS PARTIES
HERETO TO ENTER INTO THIS FIRST AMENDMENT, THE PARENT BORROWER HEREBY REPRESENTS
AND WARRANTS TO THE ADMINISTRATIVE AGENT AND ALL OF THE LENDERS AS OF THE FIRST
AMENDMENT EFFECTIVE DATE THAT THE REPRESENTATIONS AND WARRANTIES MADE BY THE
PARENT BORROWER IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE FIRST AMENDMENT EFFECTIVE DATE, BEFORE AND AFTER
GIVING EFFECT TO THE EFFECTIVENESS OF THIS FIRST AMENDMENT, AS IF MADE ON AND AS
OF THE FIRST AMENDMENT EFFECTIVE DATE, PROVIDED THAT, ANY REPRESENTATION OR
WARRANTY MADE AS OF A SPECIFIED EARLIER DATE NEED ONLY BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF SUCH SPECIFIED EARLIER DATE.


3.3.          NO OTHER AMENDMENTS CONFIRMATION.  EXCEPT AS EXPRESSLY AMENDED,
MODIFIED AND SUPPLEMENTED HEREBY, THE CREDIT AGREEMENT IS, AND SHALL REMAIN, IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


3.4.          PAYMENT OF EXPENSES.  THE PARENT BORROWER AGREES TO REIMBURSE THE
LENDER FOR ALL REASONABLE FEES, COSTS AND EXPENSES, INCLUDING THE REASONABLE
FEES, COSTS AND EXPENSES OF COUNSEL OR OTHER ADVISORS FOR ADVICE, ASSISTANCE OR
OTHER REPRESENTATION IN CONNECTION WITH THIS AMENDMENT.


3.5.          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF SAID
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  A SET OF THE COPIES OF THIS AMENDMENT SIGNED BY ALL THE PARTIES
SHALL BE LODGED WITH THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT.  THIS
AMENDMENT MAY BE DELIVERED BY FACSIMILE TRANSMISSION OF THE RELEVANT SIGNATURE
PAGES HEREOF.


3.6.          GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page to follow]

 

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

Address:

 

Wessex House, 4th floor

ARCH CAPITAL GROUP LTD.

45 Reid Street

 

Hamilton, HM 12 Bermuda

 

Attention: John D. Vollaro

By:

/s/ John D. Vollaro

 

Telephone: (441) 278-9253

 

Title: Executive Vice President & Chief Financial Officer

Facsimile: (441) 278-9255

 

 

 

One Liberty Plaza

ARCH CAPITAL GROUP (U.S.) INC.

New York, NY 10006

 

Attn: Fred Eichler

 

Telephone: (646) 746-8235

By:

/s/ Fred S. Eichler

 

Facsimile: (646) 563-5727

 

Title: SVP & Chief Financial Officer

 

 

Wessex House

ARCH REINSURANCE LTD.

45 Reid Street, 3rd Floor

 

Hamilton, HM 12 Bermuda

 

Attn: Michelle Seymour

By:

/s/ Michelle Seymour Smith

 

Telephone: (441) 278-9250

 

Title: Vice President/Controller

Facsimile: (441) 278-9230

 

 

 

360 Mount Kemble Avenue

ARCH REINSURANCE COMPANY

P.O. Box 1988

 

Morristown, NJ 07962

 

Attn: Barry Golub

By:

/s/ Barry Golub

 

Telephone: (973) 889-6467

 

Title: Treasurer and Controller

Facsimile: (973) 898-9570

 

 

 

One Liberty Plaza

ARCH INSURANCE COMPANY

New York, NY 10006

 

Attn: Fred Eichler

 

Telephone: (646) 746-8235

By:

/s/ Fred S. Eichler

 

Facsimile: (646) 563-5727

 

Title: SVP & Chief Financial Officer

 

 

One Liberty Plaza

WESTERN DIVERSIFIED CASUALTY

New York, NY 10006

INSURANCE COMPANY

Attn: Fred Eichler

 

Telephone: (646) 746-8235

 

Facsimile: (646) 563-5727

By:

/s/ Fred S. Eichler

 

 

 

Title: SVP & Chief Financial Officer

 

Signature page to First Amendment to the Second Amended and Restated Credit
Agreement

 


--------------------------------------------------------------------------------


 

One Liberty Plaza

ARCH SPECIALTY INSURANCE

New York, NY 10006

COMPANY

Attn: Fred Eichler

 

Telephone: (646) 746-8235

 

Facsimile: (646) 563-5727

By:

/s/ Fred S. Eichler

 

 

 

Title: SVP & Chief Financial Officer

 

 

One Liberty Plaza

ARCH EXCESS & SURPLUS INSURANCE

New York, NY 10006

COMPANY

Attn: Fred Eichler

 

Telephone: (646) 746-8235

 

Facsimile: (646) 563-5727

By:

/s/ Fred S. Eichler

 

 

 

Title: SVP & Chief Financial Officer

 

 

6th Floor, Plantation Place South

ARCH INSURANCE COMPANY (EUROPE)

60 Great Tower Street

LIMITED

London EC3R 5AZ

 

United Kingdom

 

Attn: Paul Robotham

By:

/s/ Paul Robotham

 

Telephone: +44-20-7621-5100

 

Title: Chief Financial Officer

Facsimile: +44-20-7621-5101

 

 

 

Signature page to First Amendment to the Second Amended and Restated Credit
Agreement

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., Individually



and as Administrative Agent

 

 

 

 

 

By:

/s/ Melvin Jackson

 

 

 

Title: Vice President

 

 

 

BANK OF AMERICA, N.A., Individually and as

 

Syndication Agent

 

 

 

 

 

By:

/s/ Debra Bassler

 

 

 

Title: Senior Vice President

 

 

 

THE BANK OF NEW YORK, Individually and as

 

Collateral Agent

 

 

 

 

 

By:

/s/ Michael Pensari

 

 

 

Title: V.P.

 

 

 

WACHOVIA BANK N.A.

 

 

 

 

 

By:

/s/ Ronald Fry

 

 

 

Title: Vice President

 

 

 

ING BANK N.V., LONDON BRANCH

 

 

 

 

 

By:

/s/ N. Marchant

 

 

 

Title: Director

 

 

 

By:

/s/ I. Taylor

 

 

 

Title: Managing Director

 

 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Daniel Serrao

 

 

 

Title: Senior Vice President

 

Signature page to First Amendment to the Second Amended and Restated Credit
Agreement

 


--------------------------------------------------------------------------------


 

CALYON, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Sebastian Rocco

 

 

 

Title: Managing Director

 

 

 

By:

/s/ Charles Kornberger

 

 

 

Title: Managing Director

 

 

 

LLOYDS TSB BANK PLC

 

 

 

 

 

By:

/s/ Jason Eperon

 

 

 

Title: Director

 

 

 

By:

/s/ Candi Obrentz

 

 

 

Title: Associate Director

 

Signature page to First Amendment to the Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------